                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILL DIVISION
                                  1:21cv________

DONNA GARRETT                               )
                                            )
                   Plaintiff,               )
                                            )
vs.                                         )
                                            )
DR. DON TOMAS in his personal and           )
official capacity as President of           )
SOUTHWESTERN COMMUNITY                      )
COLLEGE; DR. THOM BROOKS, in his            )
personal capacity and official capacity as  )              NOTICE OF REMOVAL
Executive Vice President of Instruction and )
Student Services of SOUTHWESTERN            )
COMMUNITY COLLEGE; DR. MITCH                )
FISCHER in his personal capacity and        )
official capacity as Dean of Health Science )
OF SOUTHWESTERN COMMUNITY                   )
COLLEGE; WENDY BUCHANAN, in her )
personal capacity and official capacity as  )
Director of the Nursing Program of          )
SOUTHWESTERN COMMUNITY                      )
COLLEGE; and the TRUSTEES OF                )
SOUTHWESTERN COMMUNITY                      )
COLLEGE,                                    )
                                            )
                 Defendants.                )
                                            )

       NOW COME Defendants, by and through the undersigned counsel, without waiving any

12(b) defenses under the Federal Rules of Civil Procedure, and respectfully give timely Notice of

Removal to this Court. Defendants show unto the Court:

   1. On March 1, 2021, plaintiff filed a lawsuit by way of a Complaint against defendants in

       the General Court of Justice, Superior Court Division, Haywood County, North Carolina

       21 CvS 179. A copy of the Summons and Complaint Served upon defendants are




       Case 1:21-cv-00110-MR-WCM Document 1 Filed 04/21/21 Page 1 of 4
   attached as Exhibits A and B respectively. Service on the defendants was accomplished

   on the following dates:

       a. Dr. Don Thomas was served on March 22, 2021.

       b. Dr. Thom Brooks was served on March 22, 2021.

       c. Dr. Mitch Fischer was served on March 22, 2021.

       d. Wendy Buchanan was served on March 22, 2021.

       e. The Trustees of Southwester Community College were served by agent on March

           22, 2021.

2. This Notice of Removal is being filed within thirty (30) days after initial notice or receipt

   of any Defendant of the initial pleadings setting forth the claim for relief upon which the

   Plaintiff’s action is based, and is timely filed under 28 U.S.C. § 1446(b).

3. None of the Defendants’ time to answer or otherwise move with respect to the Complaint

   has expired.

4. Southwestern Community College is a community college organized and existing

   pursuant to N.C. Gen. Stat. § 115D-1 et seq., with its principal place of business in

   Jackson County, North Carolina.

5. Upon information and belief the plaintiff is a citizen and resident of Haywood County,

   North Carolina.

6. The individual defendants are citizens and residents of the following counties:

       a. Dr. Don Thomas Jackson County, North Carolina.

       b. Dr. Thom Brooks Swain County, North Carolina.

       c. Dr. Mitch Fischer Haywood County, North Carolina.

       d. Wendy Buchanan Jackson County, North Carolina.




   Case 1:21-cv-00110-MR-WCM Document 1 Filed 04/21/21 Page 2 of 4
   7. All defendants consent to the removal.

   8. This action is one over which this Court has original jurisdiction under the provisions of

         28 U.S.C. § 1331, which rests the United States District Courts with jurisdiction “of all

         civil actions arising under the Constitution, laws or treaties of the United States: and is

         one which may be removed to this Court by and pursuant to the provisions of 28 U.S.C. §

         1441(c) because it raises a federal question.

   9. Paragraph 2 of the Complaint specifically alleges that the action is being brought under

         42 U.S.C. § 1983. Further paragraph 31 alleges plaintiff’s substantive due process rights

         under the United States Constitution were violated. Paragraph 33 alleges plaintiff rights

         under the Equal Protection Clause of the United States Constitution have been violated.

   10. Plaintiff also alleges her rights were violated under the North Carolina Constitution.

WHEREFORE, Defendants respectfully request that this action be removed from the General

Court of Justice, Superior Court Division, Haywood County, North Carolina, to this Honorable

Court.

This the 21st day of April 21021.

                                                Pope, Aylward, Sweeney & Stephenson, LLP

                                                /s/ Andrew J. Santaniello
                                                Andrew J. Santaniello
                                                State Bar No.: 23532
                                                6701 Carmel Rd., Suite 105
                                                Charlotte, North Carolina 28226
                                                Phone: (704) 374-1600
                                                Fax:     (704) 759-8966
                                                Email: andys@passlawyers.com
                                                Attorney for Defendants




         Case 1:21-cv-00110-MR-WCM Document 1 Filed 04/21/21 Page 3 of 4
                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing Notice of Removal was served
                 upon the following parties on the 21st day of April 2021, via:

                                    United States Postal Service

                                    Facsimile
                               x    Electronic Mail
                                    Via Hand Delivery


Eric C. Williams
Allen Stahl and Kilbourne
20 Town Mountain Road
Suite 100
Asheville, NC 28801
828.254.4778
828.254.6646 Fax
cwilliams@asklawnc.com

                                           /s/ Andrew J. Santaniello
                                           Andrew J. Santaniello
                                           Pope, Aylward, Sweeney & Stephenson, LLP
                                           Bar No.: 23532
                                           6701 Carmel Rd., Suite 105
                                           Charlotte, North Carolina 28226
                                           Phone: (704) 374-1600
                                           Fax:     (704) 759-8966
                                           Email: andys@passlawyers.com
                                           Attorney for Defendants




       Case 1:21-cv-00110-MR-WCM Document 1 Filed 04/21/21 Page 4 of 4
